 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperior Roofing CompanyandOrlandR. CooleyORDERUnited Brotherhood of Carpenters and Joiners ofAmerica,Local No. 751, AFL-CIOandOrland R.Cooley. Cases 20-CA-3460 and 20-CB-1334November 12, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, BROWN, AND JENKINSPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the RespondentEmployer,Superior Roofing Company,San Francis-co,California,itsofficers,agents,successors, andassigns,and Respondent Union,United Brotherhoodof Carpenters and Joiners of America,Local No. 751,AFL-CIO,San Francisco,California,itsofficers,agents,and representatives,shall pay to Orland R.Cooley,the amount set forth in the attached TrialExaminer's Supplemental Decision.On May 4, 1966, the National Labor RelationsBoard issued a Decision and Order, findinginter alia,that the Respondent Union by demanding andsecuring Orland R. Cooley's discharge because he wasnot a member of the Union violated Section8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended, and that the Respondent Employerby discharging Cooley in compliance with theRespondent Union's demand violated Section 8(a)(3)and (1) of the Act. The Board directed that theRespondent Union and Respondent Employer jointlyand severally make Cooley whole for any pay losseshe may have suffered hereby.'Thereafter, on May 1, 1969, by a consent decree inCase No. 23,322, the United States Court of Appealsfor the Ninth Circuit enforced the Order of the Board.On January 16, 1970, the Regional Director forRegion 20 issued and on January 23, 1970, theRespondents filed an answer and counterspecifica-tion and served on the parties a Backpay Specificationand Notice of Hearing, to the backpay specification.Pursuant to notice, a hearing was held before TrialExaminer Richard D. Taplitz on February 24, 1970,for the purpose of determining the Respondents'backpay obligation to Orland R. Cooley.On April 22, 1970, the Trial Examiner issued theattached Supplemental Decision in which he foundthe discriminatee herein to be entitled to backpay inthe amount specified. Thereafter, Respondents filedjoint exceptions to the Trial Examiner's SupplementalDecision and a supporting brief. The General Counselhas filed an answering brief in the form of a letter.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the supplemental hearing and findsno prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the entirerecord in this case, including the SupplementalDecision, and the exceptions and briefs, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.1158 NLRB 657.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ,Trial Examiner:This supplementalproceeding to determine the amount of backpay dueOrland R. Cooley was tried in San Francisco,California, onFebruary 24,1970, on the Backpay Specification of theGeneral Counsel dated January 16, 1970,as amended at thehearing,and an answer filed by Superior RoofingCompany,hereincalled the Company,and UnitedBrotherhood of Carpenters and Joiners of America, LocalNo. 751, AFL-CIO,herein called the Union.' Orland R.Cooley,the Charging Party,testified at the hearing but didnot enter an appearance.All parties were afforded a fullopportunity to examine and cross-examine witnesses, tointroduce evidence,to present oral argument and to filebriefs.Briefs which have been carefully considered werefiled on behalf of the General Counsel and Respondent.Upon the entire record2 before me, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTA.TheBoard Order and Court DecreeOn May 4, 1966,theBoard adopted the findings,conclusionsand recommendations contained in theDecisionof TrialExaminer James D. Barker.3After ahearing,theTrial Examiner had found"that the Uniondemanded and securedCooley's discharge because he wasnot a member of the Union. . ."and "that theCompanydischargedCooley notbecause his work was unsatisfactory,but to complywith the unlawful request of the Union." Bythis conduct,itwas found that the Union violated Section8(b)(2) and(1)(A) and the Companyviolated Section8(a)(3) and(1) of the Act. To remedythe unfair laborpractices,the Companyand Union were orderedjointlyand severally to reimburseCooley forthe loss of pay hesufferedby payingto him the sum of money he normallyIThe Company and the Union jointly are referred to herein asRespondent.2 [Certain errors in the transcript are hereby corrected.]3 158 NLRB 657.186 NLRB No. 74 SUPERIORROOFING COMPANY543would have earned from the date of the discriminationagainst him to the date of the Company's offer to reinstatehim, less net earnings. Loss of pay was to be computed inaccordance with the formula set forth in F. W.WoolworthCompany,90 NLRB 289, together with interest at the rate of6 percent per annum as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.On May 1, 1969, by a consent decree in Case 23,322, theUnited States Court of Appeals for the Ninth Circuitenforced the order of the Board and ordered Respondent toabide by and perform the directions of the Board ascontained in the Board's order.BThe Backpay Specifications,the Answer and theIssuesThe Backpay Specification issued by the GeneralCounselsetsforth the backpay period as November 17,1964, through December 22, 1966. Under the backpayformula used in the specification, it is alleged that at thetime of his discharge Cooley was the Company's secondsenior roofer and that the measure of hours that Cooleywould have worked from November 17, 1964, to March 17,1965, was the number of hours worked by the second mostsenior roofer employed by the Company at its Santa Rosalocation during that period. According to the specification,themost senior employee was terminated on March 17,1965, and the second most senior roofing employee on thatdate became the senior roofer, therefore, the appropriatemeasure of hours that Cooley would have worked wasmeasured by the weekly hours worked by the senior rooferfromMarch 17, 1965, to December 22, 1966. Theappendices to the specifications set forth the weekly hoursof employment of a number of employees that fit into theGeneral Counsel's theory. Thus, it is alleged that onNovember 30, 1964, employee D. O. Mott replaced Cooleyas the Company's second most senior roofer at its SantaRosa location; that on December 2, 1964, R. H. Bridgesreplaced D. O. Mott as the second most senior roofer; thaton March 19, 1965, the senior roofer, B. R. Jones, wasterminated and at that time R. H. Bridges became the mostsenior roofer; that during the week ending May 5, 1965, R.H. Bridges ceased working for the Company and wasreplaced by E. L. Scnvner as most senior roofer; thatduring the week ending May 11, 1966, E. L. Scrivner ceasedworking for the Company and was replaced as most seniorroofer by R. H. Bridges in the week ending May 25, 1966;that E. Daniels replaced R. H. Bridges as most senior rooferduring the week ending July 6, 1966; and that A. Pimeyreplaced E. Daniels as the Company's most senior rooferthe week ending September 21, 1966. The specification does4Duringthe hearing,the General Counsel moved to amend AppendixC of the specification by addingto thesecond quarter of 1966 aninterimearningsof$120 that Cooley receivedfromHedman ConstructionCompany The General Counsel alsomoved to amend the subsequentcomputations to reflect the additional $120 interim earnings,particularlychanging the total on the last pageof Appendix C to $7,143, the net interimearningsfor thesecond quarter of 1966on AppendixD to $1,245, the netbackpay for thatquarter to$68 (incorrectlyset forth in the transcript as$67), and the totalnet backpayto $5,470 Inthe absenceof any objection,the motion was granted.sSec 102 54(b)Contents of the answer to specification-The answer to thenot claim any pay for Cooley from the week ending April14, 1965, to September 8, 1965, and for the period fromDecember 1 to 22, 1966, on the ground that Cooley was illand would not have been able to work during those periods.The amended specification concedes that Cooley hadcertain interim earnings which are set forth in detail in anappendix to the specification.4 In addition to specifying thetheory used by the General Counsel to compute backpay,the specifications detail the hours worked which were reliedon by the General Counsel, the rates of pay the GeneralCounsel thought applicable to those hours, and computa-tions showing what the General Counsel believed to be dueto Cooley.In response to the backpay specifications, Respondentfiled an "Answer and Counter-Specification Re Backpay"which read as follows:It is the contention of respondents herein that theonly replacement of Orland Cooley was D. O. Mott,and therefore Orland Cooley is entitled to only nineteenhours of backpay.There is no evidence upon which a conclusion can bebased that R. H. Bridges, E. L. Scnvner, E. Daniels, orA. Pimey were in any way replacements for OrlandCooley.The backpay specification is further in error since itbasesitsconclusionsonaconceptofseniority-seniority is not applicable under the collec-tive bargainingagreementin this case, and roofers arehired by the day.Except as alleged hereinabove, each and every, alland singular of the allegations contained in the backpayspecification and notice of hearing in the above matterare denied.Prior to the opening of the trial, the General Counsel fileda motion which in part requested that the Trial Examinerissue anorder "specifying that the only issue to be litigatediswhether the backpay specification sets forth anappropriatemethod fordeterminingbackpay liability."After a hearing on the motion on February 24, 1970, Igranted the motion tolimit the issuesin part by finding thatthe onlyissues raisedby the answer were as follows: (1)Whether the only replacement of Orland Cooley was D. O.Mott thusentitlingCooley only to 19 hours of backpay; (2)whether or not R. Bridges, E. L. Scrivner, E. Daniels, or A.Pimey were in any wayreplacementsofCooley; (3)whether the concept of seniority is applicable to the case;and (4) the amount of interimearnings.As to all issuesother than the four set forth above, I found thatRespondent's answer didnot meet therequirements ofSection 102.54(b) and (c) of the Board'sRules andRegulations 5 and that this failure to adequately answer wasspecification shall be in writing,the original being signed and sworn toby therespondentor by aduly authorized agent with appropriatepower of attorney affixed,and shall contain the post office address ofthe respondentThe respondent shall specifically admit,deny, orexplain each and every allegation of the specification,unless therespondent is without knowledge, in which case the respondent shallso state, such statement operating as a denial.Denials shall fairly meetthe substance of the allegations of the specification deniedWhen arespondent intendstodeny onlya part of an allegation, therespondent shall specify so much of it as is true and shall deny onlytheremainderAs to all matters within the knowledge of therespondent,including but not limited to the various factors entering(Continued) 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be deemed an admission of all the figures, computations,and calculations contained in the backpay specificationsand of all other matters contained in the specificationsother than as indicated above.As to interim earnings, based on the assertion ofRespondent that it had no knowledge of what Cooley'sinterim earnings in fact were, I ruled that the answer wasspecific enough to allow Respondent to adduce evidence onthe record as to interim earnings.C.The Appropriate Formula for DeterminingBackpayAs indicated above, the answer filed by Respondent putsin issueonly two matters-the appropriateness of theformula theGeneralCounsel has used to determinebackpay and the amount of interim earnings. The GeneralCounsel's formula is based on the allegation that Cooleyshould be credited with the hours actually worked by thesecond senior man employed by the Company at its SantaRosa location during a certain portion of the backpayperiod and the hours of the first senior man during anotherportion of that period. In applying this formula, theGeneral Counsel used various hours worked by D. O. Mott,R. H. Bridges, E. L. Scrivner, E. Daniels, and A. Pimey.Respondent answered the ° backpay specifications byasserting that the concept of seniority was not applicableand that only Mott should be considered a replacement forCooley (which would limit the number of hours lost byCooley to 19). In addition, in its brief the Respondentcontended that Bridges, Scrivner, Daniels, and Pimeyworked in a different category of employment than Cooleyand therefore should not be considered Cooley's replace-ments.1.SeniorityThere is a conflict in testimony as to whether theCompany used seniority to determine which employeeswere to work. During 1964 and part of 1965, Victor Joneswas a shop foreman and manager of the Company's SantaRosa shop.6 He left the Company's employ in 1965 butHayden J. Ponder, the president of the Company, testifiedthat employment practices at Santa Rosa were the sameduring 1964, 1965, and 1966. In an affidavit that Jones gaveto a field examiner of the Board on December 12, 1966,Jones mentioned a conversation that he had with Cooley inJanuary 1965 when Cooley returned to work for theCompany for a few days, in which Jones "told him that hewas the last hired so he would be the first to be let go."After some equivocation and having his memory refreshedby the affidavit, Jones acknowledged that he probably didmake such a statement to Cooley. However, as to the actualpractice engaged in,Jones testified that roofing tradeemployees are hired and fired in accordance with theirability to produce and that it didn't have anything to dowith how long the employee worked for a company. As tothe Company's practice, Jones' testimony was somewhatconfused as he averred that employees were kept on thepayroll "on the basis of ability more so than seniority. Iwouldn't say it's a complete rule but it's -."The only other witness to testify concerning seniority wasAnni Hann, the Company's office manager. She was incharge of the office in November 1964.7 She testified thatafter Jones left she did the hiring and firing of employeesand she based her decisions on the abilities of theemployees.The Union's contract with the Company does not providefor company seniority. Section IV(b)(4)(a) of the contractthat is binding on the Company and the Union (Exh. R-Iin evidence) provides for a preference in referral from thehiring hall to employees who had previously worked incertain geographical areas but that provision has little to dowith company seniorityas such.The Company is alsobound by a contract between various locals of the UnitedSlateTile and CompositionRoofers,Damp and WaterProofWorkers Association, and the Associated RoofingContractors of the Bay Area Counties, Inc. That contract(Exh. R-3 in evidence) provides for a distinction betweenpermanent employees who had worked in an area coveredby the agreement for a certain period and temporaryemployees who had not had such employment and furtherprovides that temporary employees are to be the first laidoff and last rehired. The contract also provides for thepreferential referral from the referral hall of permanentemployees. However, all the seniority considerations arekeyed to industry employment and not to employment withthe Company.Jones credibly testified without contradiction that oncean employee is hired he goes from job to job withoutclearingback through the Union. After reading hisaffidavit, his recollection was refreshed that "the practice inSanta Rosa at this period was generally when a man wasemployed to be sure that he obtained clearance from theappropriate union-unless as when I employed Cooley thefirst time the two roofing unions had no one to send out tojobs. The practicewas that after a man was onthe payrolland cleared to continue to employ him without clearanceagain as long as he continued as an employee,even if for aperiod he only worked a couple of hours a week, and ormissed now and then a week's work."into the computation of gross backpay,a general denial shall notsuffice.As to such matters, if the respondent disputes either theaccuracy of the figures in the specification or the premises on whichtheyarebased,he shall specifically state the basis for hisdisagreement,setting forth in detail his position as to the applicablepremises and furnishing the appropriate supporting figures.(c)Effect offailure to answer orto plead specificallyand in detail tothe specification.-If the respondent fails to file any answer to thespecification within the time prescribed by this section,the Board mayeither with or without taking evidence in support of the allegations ofthe specification and without notice to the respondent, find thespecification to be true and enter such order as may be appropriate. Ifthe respondent files an answer to the specification but fails to denyany allegations of the specification in the manner required byparagraph (b) of this section.and the failureso todeny is notadequatelyexplained, such allegation shall be deemed to be admittedto betrue,and maybe sofound bythe Board without the taking ofevidence supporting such allegation,and the respondent shall beprecludedfrom introducing any evidence controverting saidallegation.6As his uncontradicted testimony establishes that he hired and firedemployees,Ifind that he was a supervisor within the meaning of Sec. 2(11)of the Act.IHann's uncontradicted testimony establishes that she was given theauthorityto hire and fire in the latter partof 1965. 1 find that she is asupervisor within themeaning of Sec.2(11) of the Act. SUPERIOR ROOFING COMPANY545In spite of Jones' statement to Cooley that the last hiredwas the first to go, I find that the practice of the Companywith regard to the hire and lay off of employees was notbased on seniority. The applicable contract had no mentionof company seniority as such and the testimony of Jonesand Hann to the affect that they were not concerned withsenioritywas not contradicted by any other witnesses.Their testimony establishes that the Company'sgeneralpractice, once an employee was hired, was to shift him fromjob tojob as eachjob completed and when a layoff or rehirewas required to choose employees on the basis of theCompany's evaluation of their ability. However, the impactof this lack of seniority policy on the General Counsel'stheory of backpay is yet to be considered.The backpayspecification must be reasonably designedto obtain as close an approximation as possible of themoney the discriminatee would have received but for thediscrimination.The criteria to be applied in scrutinizing thebackpay specification is set forth inN.L.R.B v. Brown andRoot, Inc.,311 F.2d 447 (C.A. 8), where the court held:Obviously,inmany cases it is difficult for the Boardto determine precisely the amount of back pay whichshould be awarded to an employee. In such circum-<, tances the Board may use as close approximations aspossible, and may adopt formulas reasonably designedtoproduce such approximations.N.L.R.B. v. EastTexas Steel Castings Co.,5 Cir., 255 F.2d 284;N.L R B.v.Kartarik, Inc.,8 Cir., 227 F.2d 190;Marlin-RockwellCorporation v. N.L.R.B., 2 Car.,133 F.2d 258. We haveheld that with respect to the formula for arriving at backpay rates or amounts which the Board may deemnecessary to devise in a particular situation, "ourinquiry may ordinarily go no further than to be satisfiedthat the method selected cannot be declared to bearbitraryor unreasonable in the circumstances in-volved."N.L.R.B. v. Ozark Hardwood Co.,8 Cir., 282F.2d 1, 7.The backpayspecifications are based on the premise thatCooley had seniority slots and that other employees whoworked in these seniority slots after Cooley's dischargecould be used to measure the hours that Cooley would haveworked had he not been discharged. This type of"representative employee"formula in itself is neitherarbitraryor unreasonable.CarpentersUnion Local 180,United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Golden State Runway and Engineering Compa-ny), 175 NLRB No. 150. The question presented is whethersuch a formula is appropriate where the Company'spractice prior to this determination did not include the useof seniority. InJack G. Buncher, d/b/a The BuncherCompany,164 NLRB 340, enfd. 405 F.2d 787 (C.A. 3), theBoard was faced with a situation where Respondent did nothave a seniority system butnonethelesstheGeneralCounsel used a seniority standard to determine theavailability of employment for discriminatees. As in theinstant case,the Respondent maintained that its personalevaluation of the employee's ability was the method used indeciding which employees were to be retained, laid off orrecalled. In these circumstances,the Respondent arguedthat the General Counsel's use of a seniority system wasarbitrary. The Board held:... In these circumstances,any measure used todeterminebackpaywillbe inexact and arguablyarbitrary.It is Respondent's violationof the Act whichrequires the Boardto applya remedy that in itsjudgment offers a reasonable basis for remedying theviolations found.The extensive use of seniorityby otheremployers in determining layoff and recall, theobjectivenatureof the seniority system,and thecomplete absence of an alternative offered by theRespondent other than personal judgment,made theGeneral Counsel's utilization of seniority in framing thebackpay specificationnot unreasonable.The backpayspecification,inany event,did not foreclose theRespondent from establishing a more reasonablealternative theory on which backpay could be calculat-ed.2.The replacementsIn this context,the alternative theory urged by Respon-dentmust be considered.Respondent contends thatemployee D. O. Mott was the only employee who could beconsidered a replacementfor Cooleyand that thereforeMott's hours of employment,which amounted to 19, wereall that could be attributed to Cooley. Respondent urgedthat there is no evidence that the other employees, whosehourswere used in the backpay computations, wereidentifiableas Cooley'sreplacements.I cannot find merit tothis contention.The seniority slot approach is applicable tothis situation even though there was no company practiceof seniority.The "representative employee"need not havebeen hired as a direct"replacement." For the reasons statedabove,thesenioritysystem is a realistic one andRespondent's"replacement" theorywhich would limitCooley's backpayto approximately2-1/2 days pay, ifadopted, would be arbitrary and unreasonable.Respondentcontends that"it cannot be reasonably argued that anyoneother than Mott could have been(Cooley's replacement)inasmuch as there were some contemporary periods ofemployment for all of the men involved.However, theRespondent does not argue that these other employees didnot fit intoCooley's seniorityslot as alleged in thebackpayspecifications.There is no evidence in the record to indicatewhy Mott left the Company's employment. It would becapricious to assume that Cooley would have left theCompany's employment on the same date that Mott did.Respondent's argument would in effect require such anassumption.Respondent also alleges in its brief thatCooley was acarpenter and that therefore Bridges,Scrivner,Daniels, andPimey, who were hot roofers, could not be considered asCooley's replacements.The Company performed different types of roofing. Inone type wooden shakes or shingles were installed andemployees to do that work were generally drawn from theCarpenters Union referral hall. The Company also installedcomposition shingles. As Jones credibly testified,there hadalways been a dispute about the installation of thecomposition shingles between carpenters who were referredfrom the Carpenters hall and "hot roofers"who werereferredfrom the Roofers Union. In addition, theCompany put on "hot roofing" of hot asphalt, pitch, or 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDother adhesives. That work was performed by employeesreferred by the Roofers Union. The contracts of the hotroofers and carpenters each spelled out their claimedjurisdiction in general terms.Though Foreman Jones was somewhat equivocal inrecallingwhich employees were hot roofers and whichcarpenters, he did testify that he thought Mott was a roofer.Hann unequivocally and credibly testified that Bridges,Scrivner, Daniels, and Pimey were all hot roofers. However,Respondent's assertion that Cooley was a carpenter is notsupported by the record. The Board found in the initial casethat Cooley informed the Company when he was hired onNovember 13, 1964, that he was a member of Local 236 ofthe Roofers Union; that he was put to work and assigned toinstallwood shingles; and that after the Union hadcomplained that he did not have a referral slip, he reportedfor work on November 17 with a referral form from theRoofersUnion.Cooley had worked on compositionshingles for the Company, according to the testimony ofJones, and according to his own testimony he has workedfor various employers doing every type of roofing. Cooleywas a hot roofer even though he had been assigned by theCompany to do work on a particular job which wasordinarily done by carpenters. In these circumstances, Ibelieve it was reasonable for the General Counsel to use thehoursworked by other hot roofers as a basis fordetermining the hours that would have been worked byCooley but for the discrimination. Such a procedureprovided a greater chance of accuracy than the use of thehours worked by carpenters or the hours worked by thecombination of carpenters and hot roofers.83.Other defensesIn the pretrial ruling on the motion of the GeneralCounsel to limit the issues, I held that Respondent couldadduce evidence on interim earnings. However, Respon-dent did not put in evidence any testimony on that subjectand therefore the only figures on interim earnings are thosewhich the General Counsel admitted in the backpayspecifications.Where Respondent wishes to add to suchadmissions the burden is on the Respondent to do so.Respondent has not met that burden and indeed makes nocontention in its brief that Cooley had interim earnings thatwere not included in the backpay specifications. However,in its brief, Respondent does raise five arguments in anattempt to limit Cooley's backpay. None of these proffereddefenses relate to anything raised by Respondent in itsanswer and therefore they are unavailable to Respondent asdefenses under Section 102.54(b) and (c) of the Board'sRules and Regulations. These defenses are not onlydefective procedurally but they lack merit substantively.They are as follows:(a)The Company contends that it was unable to reachCooley because Cooley did not give a forwarding address,respond to telephone calls, and he did not come to thecompany office.Supervisor Jones testified that some time after January20, 1965, he called Cooley to get him back to work.Supervisor Hann testified that about January 30, 1965,Cooley left an address with her; that she tried to reach himby phone but could not do so; and that she called the PostOffice and found out that he no longer had the Post Officebox number that he had given to her. However, Jonesacknowledged that he made no special effort to get Cooleyback to work and Hann acknowledged that she did notwrite to Cooley or attempt to have any communicationsforwarded to him. At best, the Company's offer ofemployment to Cooley was halfhearted. It was notcalculated to reach a man who might have to wander farafield in the search of interim employment, and it wouldnot be a basis for ending backpay during the backpayperiod.(b) Respondent contends that Cooley went to Alaska inMarch 1965 where he got into a fight which left himphysically unable to perform work since that time.Cooley testified that he was injured in Alaska but there isno evidence in the record that the injury was caused by afight. Cooley's credible testimony is uncontradicted that heisphysically able to work. The period he was unable towork because of the injury is specifically set forth in thespecification and no backpay was claimed for that time. Histestimony is corroborated by his interim earnings whichestablish that he did in fact work after the injury.(c) Respondent contends that Cooley should be limited asto his backpay because he did not contact the Companyafter his return from Alaska and tell the Company that hewas ready for work.Cooley had no obligation to apply to the Company forwork. It was the Company's obligation instead to offerCooley full reinstatement.(d)Respondent contends that Cooley would havecontinued to work in Alaska if not for his injuries and thattherefore the adding of backpay after his injuries was notwarranted.The only evidence with regard to the Alaska work wasthat of Cooley who averred that it was a temporaryjob. Inany event, Respondent has not shown that Cooley willfullyrejected any interimearnings.(e)Respondent contends that Cooley's injuries were sosevere that he was able to become eligible for disabilityretirement from the Social Security Administration andthat he should therefore be ineligible for backpay.I find no merit in this contention. As indicated above, theevidence in this record establishes that Cooley was onlydisabled for employment for a limited period which was setforth in the backpay specifications and since that time hehas been able to perform roofing work. Respondent,through cross-examination of Cooley, did establish that theinjury was a serious one, but Respondent has adduced noevidence to contest Cooley's assertion that he is able towork. Cooley did acknowledge that he does get disabilityretirement from the Social Security Administration but thatproceeding was not before me and I must make mydetermination on the basis of the record of this case.8Neither in its answer nor its brief does Respondent propose that thecarpenter-hot roofer combination.computations be based on the hours worked by the carpenters or the SUPERIORROOFING COMPANYD.ConclusionsFor the reasons set forth above, I find that the formulaadopted by the General Counsel in the amended specifica-tions is reasonably designed to obtainascloseanapproximationas possibleof the amount of backpay dueCooley and that the methodselected isneither arbitrary norunreasonable. I further find that the amended specificationcorrectlystates theamount of backpay due to Cooley.Upon the entire record, I find that the Company and theUnion's jointand severalobligation to Cooley will bedischarged by the payment to him of the sum of $5,470,plus interest at the rate of 6 percent per annum to accrue9Net backpay by calendar quarter is as follows:QuarterNet Backpay1964-4th$271965-1st7662nd23rd3874th7241966-1st22572nd683rd04th1239TOTAL NETBACKPAY$5470547commencing with the last date of each calendar quarter ofthe respective backpay periods on the amount due andowing for each quarter as set forth in Appendix D of theamended backpay specification9 and continuing until thedate this decision is complied with.E.RecommendationIt is recommended that the Board adopt these findingsand conclusions and order Superior Roofing Company andUnitedBrotherhood of Carpenters and Joiners of America,Local No. 751, AFL-CIO, jointly and severally, to payOrland R. Cooley the sum of $5,470 plus interest asindicated.